Citation Nr: 1428248	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  11-00 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to the waiver of recovery of an overpayment of VA compensation benefits in the amount of $525.00.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In his January 2011 substantive appeal, the Veteran requested a videoconference hearing at the Cleveland RO.  However the Veteran withdrew his hearing request in December 2011.  


FINDINGS OF FACT

1.  As the result of a May 2009 determination of apportionment, the Veteran was overpaid $525.00 by VA.

2.  There has been no showing of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.

3.  The Veteran is currently homeless and would suffer undue hardship as a consequence of reimbursing the overpayment.


CONCLUSION OF LAW

The criteria for a waiver of the recovery of an overpayment in the amount of $525.00 have been met.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.911, 1.962, 1.963, 1.965 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran requests the waiver of a VA overpayment of $525 dollars resulting from a May 2009 determination of apportionment.

Recovery of the overpayment of benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the obligor, and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights, and requires a fair decision between the obligor and the Government that is not unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: fault of the debtor; balancing of faults between the debtor and VA; undue hardship of collection on the debtor; defeat of the purpose of an existing benefit to the appellant; unjust enrichment of the appellant; and whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  

The Veteran's request for a waiver of overpayment was timely filed and there is no indication of fraud, misrepresentation or bad faith which would preclude the granting of waiver.  38 U.S.C.A. §§ 5302(a), (c); 38 C.F.R. §§ 1.963(b), 1.965(b).  

Addressing the factors set forth in 38 C.F.R. § 1.965(a), the Board finds that neither the Veteran nor VA were at fault in the creation of the overpayment, and there does not appear to be any measurable effect from the overpayment regarding the purpose of the benefit or the Veteran detrimentally changing his position.  The overpayment is small enough to avoid unjustly enriching the Veteran and given the lay statements from the Veteran indicating that he is currently homeless, any unjust enrichment concerns are vastly outweighed by the undue hardship that the Veteran would suffer as a consequence of repayment.  Based on the evidence of record, and after weighing all of the equities involved, the Board finds that recovery of the overpayment from the Veteran would be against equity and good conscience.  Thus, the Veteran's request for waiver of recovery of the overpayment is granted. 


ORDER

Waiver of the recovery of an overpayment in the amount of $525 dollars is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


